DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Response to Amendment
Claims 1 and 6-12 are currently pending.  In response to the Office Action mailed 5/27/2021, applicant amended claims 1, 6, 7 and 10-12; canceled claims 2-5.
Response to Arguments
Applicant’s arguments, see Remarks, filed 8/26/2021, with respect to claims 1 and 11-12 have been fully considered and are persuasive.  Claim 1 was amended to include all of the limitations of canceled claim 5 and all intervening claims, previously indicated as containing allowable subject matter, and Claim 11 and 12 were amended as independent claims to include similar limitations as amended claim 1, previously indicated as containing allowable subject matter.
Allowable Subject Matter
Claims 1 and 6-12 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 1.  The prior art of record, taken alone or in combination, fails to teach or disclose, in light of the specifications, “the first transmittance part, the second transmittance part and the third transmittance part each are made of gold, and the first transmittance part, the second transmittance part and the third transmittance part each have a thickness in the range of 
Claims 6-10 are allowable due to dependency to claim 1.
US 20160154284 A1 to Sano for instance, taken alone or in combination with the prior art of record, fails to teach or disclose, in light of the specifications, the recited claim limitations of claim 1.  Specifically, Sano discloses various limitations of base claim 1: a display panel, comprising: a first substrate (See at least Fig. 1A substrate 41) and a second substrate (See at least Fig. 1A substrate 31) disposed to be opposite to each other; a liquid crystal (LC) layer located between the first substrate and the second substrate (Fig. 1A liquid crystal layer 15); a polarizer disposed at a side of the LC layer far away from the second substrate (Fig. 2 polarizing plate 45); and an alignment layer disposed at both sides of the LC layer (Fig. 1A alignment film 29 and 43), wherein the second substrate is provided with a reflective layer (Fig. 1A reflection layer 25, including 33 and 26), the reflective layer is configured to allow incident light transmitting through the first substrate to be reflected at a predetermined color on the reflective layer (para 39); wherein the second substrate comprises a plurality of first sub-pixel regions (See Fig. 1A), a plurality of second sub-pixel regions (See Fig. 1A) and a plurality of third sub-pixel regions (See Fig. 1A); the first reflective layer is a colored reflective layer (See Fig. 1A), the colored reflective layer comprises a first reflective film (Fig. 1A color filter 26r), a second reflective film (Fig. 1A Fig. 1A color filter 26b) and a third reflective film (Fig. 1A color filter 
However, Sano does not disclose that “the first transmittance part, the second transmittance part and the third transmittance part each are made of gold, and the first 
Therefore, the prior art of record taken alone or in combination fails to teach or disclose, in light of the specifications, the recited claim limitations of claim 1.  
Regarding Claim 11.  The prior art of record, taken alone or in combination, fails to teach or disclose, in light of the specifications, “the first transmittance part, the second transmittance part and the third transmittance part each are made of gold, and the first transmittance part, the second transmittance part and the third transmittance part each have a thickness in the range of 18-22 nm; the first reflective part, the second reflective part and the third reflective part each are made of silver, and the first reflective part, the second reflective part and the third reflective part each have a thickness in the range of 135-165 nm; and the first spacer layer, the second spacer layer and the third spacer layer each are made of aluminum oxide, wherein the first thickness is in the range of 44-52 nm, the second thickness is in the range of 84-102 nm, and the third thickness is in the range of 75-91 nm.”
US 20160154284 A1 to Sano for instance, taken alone or in combination with the prior art of record, fails to teach or disclose, in light of the specifications, the recited claim limitations of claim 11.  Specifically, Sano discloses various limitations of base claim 11: a display method of a display panel, the display panel comprising: a first substrate (See at least Fig. 1A substrate 
However, Sano does not disclose that “the first transmittance part, the second transmittance part and the third transmittance part each are made of gold, and the first transmittance part, the second transmittance part and the third transmittance part each have a thickness in the range of 18-22 nm; the first reflective part, the second reflective part and the third reflective part each are made of silver, and the first reflective part, the second reflective part and the third reflective part each have a thickness in the range of 135-165 nm; and the first spacer layer, the second spacer layer and the third spacer layer each are made of aluminum oxide, wherein the first thickness is in the range of 44-52 nm, the second thickness is in the range of 84-102 nm, and the third thickness is in the range of 75-91 nm.”  
Therefore, the prior art of record taken alone or in combination fails to teach or disclose, in light of the specifications, the recited claim limitations of claim 11.  
Regarding Claim 12.  The prior art of record, taken alone or in combination, fails to teach or disclose, in light of the specifications, “the first transmittance part, the second transmittance part and the third transmittance part each are made of gold, and the first transmittance part, the second transmittance part and the third transmittance part each have a thickness in the range of 18-22 nm; the first reflective part, the second reflective part and the third reflective part each are made of silver, and the first reflective part, the second reflective part and the third reflective part each have a thickness in the range of 135-165 nm; and the first spacer layer, the second spacer layer and the third spacer layer each are made of aluminum oxide, wherein the first thickness is in the range of 44-52 nm, the second thickness is in the range of 84-102 nm, and the third thickness is in the range of 75-91 nm.”
US 20160154284 A1 to Sano for instance, taken alone or in combination with the prior art of record, fails to teach or disclose, in light of the specifications, the recited claim limitations of claim 12.  Specifically, Sano discloses various limitations of base claim 12: A display device, comprising a display panel, the display panel comprising: a first substrate (See at least Fig. 1A substrate 41) and a second substrate (See at least Fig. 1A substrate 31) disposed to be opposite to each other; a liquid crystal (LC) layer located between the first substrate and the second substrate (Fig. 1A liquid crystal layer 15); a polarizer disposed at a side of the LC layer far away from the second substrate (Fig. 2 polarizing plate 45); and an alignment layer disposed at both sides of the LC layer (Fig. 1A alignment film 29 and 43), wherein the second substrate is provided with a reflective layer (Fig. 1A reflection layer 25, including 33 and 26), the reflective layer is configured to allow incident light transmitting through the first substrate to be reflected at a predetermined color on the reflective layer (para 39); wherein the second substrate comprises a plurality of first sub-pixel regions (See Fig. 1A), a plurality of second sub-pixel regions (See Fig. 
However, Sano does not disclose that “the first transmittance part, the second transmittance part and the third transmittance part each are made of gold, and the first transmittance part, the second transmittance part and the third transmittance part each have a thickness in the range of 18-22 nm; the first reflective part, the second reflective part and the third reflective part each are made of silver, and the first reflective part, the second reflective part and the third reflective part each have a thickness in the range of 135-165 nm; and the first spacer layer, the second spacer layer and the third spacer layer each are made of aluminum oxide, wherein the first thickness is in the range of 44-52 nm, the second thickness is in the range of 84-102 nm, and the third thickness is in the range of 75-91 nm.”  
Therefore, the prior art of record taken alone or in combination fails to teach or disclose, in light of the specifications, the recited claim limitations of claim 12.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDMOND C LAU whose telephone number is (571)272-5859.  The examiner can normally be reached on M-Th 8am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on (571) 272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EDMOND C LAU/Primary Examiner, Art Unit 2871